WESTCOTT, J.,
delivered the opinion of the court.
While we do not propose to say this is a good declaration, yet, so far as a cause of action is disclosed, it1 is trespass for an alleged illegal taking of personal property. To this extent a legal wrong is alleged, and legal relief is prayed; judgment sounding in damages is asked. No lien is sought to be enforced, no recovery of a specific chattel is desired, no primary equitable relief as to the goods is sought. The injunction prayed for is to stay proceedings — in other words, to stop the sale. Here, then, we have a compound prayer for judgment embracing both legal and equitable *402relief. This is authorized by the Code, and the injunction here issued, if authorized at all, is sanctioned by Section 168 of the Code. Such an injunction .as is here prayed should only be granted where it appears by the complaint that the plaintiff is entitled to the final relief demanded. (Voor. Code, 316, 314, a.) Here, upon the face of the complaint, the Circuit Court has no jurisdiction, as the sum demanded is not over three hundred dollars. Nor should an injunction be granted under this section to restrain the doing of acts in relation to property in respect to which acts or property no final judgment is prayed. (Voor. Code, 316, a.) Here the final judgment prayed is for damages for a past trespass.
Independent of these considerations, too, an injunction should not be made to supply the place of a prohibition, supersedeas, or whatever may be the proper writ which an appellate court should issue to restrain proceedings in an inferior court.
If the appellants here have complied with the requirements ■of the law, so as to vest jurisdiction in the appellate tribunal, and is entitled to a stay of proceedings, then the appellate court, as an incident to its primary appellate jurisdiction, can control the action of the inferior court. 'The remedy is not by injunction. The county court has jurisdiction to issue all writs necessary to maintain its jurisdiction or to enforce its authority. (Sec. 3, Chap. 1627, of Laws of Florida.) The order granting an injunction in this case was wrong, and must be reversed.
This order of the Circuit Court is by statute the subject of appeal.
The orders of the court in the action of trespass are not subject for review upon appeal until after final judgment. There has been no final judgment here.
The order granting an injunction in this case is reversed, and the case is remanded for such proceedings as are conformable to law.